DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/21/2022 has been entered.
 	
Response to Remarks
This communication is considered fully responsive to the amendment filed on 01/21/2022.
Claims 1-3, 5-7 are pending and are examined in this office action. 
Claims 1-3, 5-7 have been amended.
No new claim has been added and  claims 4, 8  has been canceled.

. 
Response to Arguments
Applicant’s arguments, filed 01/21/2022, with respect to the rejection(s) of claim(s)  under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection 35 USC § 103  is made in view of  GAGE et al. (US 20140213186 A1) in view of NOVAK et al. (US 20140334388 A1).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered and entered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over GAGE et al. (US 20140213186 A1; hereinafter as “GAGE”) in view of NOVAK et al. (US 20140334388 A1; hereinafter as “NOVAK”).

Examiner’s note: in what follows, references are drawn to GAGE unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 7, GAGE teaches a base station (BS: 102, fig. 1, Fig. 4) for controlling Proximity Services (ProSe) communication between user equipment (UE) (Fig. 1, Fig. 4: WD2]) and another UE (Fig. 1, Fig. 4: WD1), 
the base station  (aforesaid AP 102 controls proximity service communication between WD1 and WD2: [0054]-[0056])  comprising: 

    PNG
    media_image1.png
    444
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    614
    media_image2.png
    Greyscale




a transceiver (Fig. 11: Network Interface: [0233]), and 
at least one processor configured to control the transceiver  (Fig. 11: processor: [0233]-[0234]) to:
 transmit, to the UE (aforesaid WD2 in Fig. 1, Fig. 4]), configuration information a ProSe discovery messagand pattern of subframes in which the ProSe discovery message transmitted (see Fig. 4: element 402: proximity Signal Assignment from aforesaid AP 102 to WD2: Aforesaid “wireless network 102 sends (at 402) instructions to the wireless device WD2, where the instructions can include a proximity signal assignment to cause the wireless device WD2 to transmit a proximity detection signal [==prose discovery message].”:   [0054]; NOTE: crossed/missed limitation will be addressed by another reference below); 
receive, from the another UE (Fig. 1 Fig. 4: WD1 ), a request for allocation of at least one resource for the transmission of the ProSe discovery message (aforesaid AP 102 receives DISOVERY REQUEST 406 from WD1: Aforesaid “the wireless device WD1 sends (at 406) a discovery request to the terrestrial wireless network 102, where the discovery request can include the identity of the detected proximity detection signal.”:   [0056] )  and
 transmit information identifying the at least one resource ( Fig. 4 DISCOVERY RESONSE 412 from AP 102 to WD1 with include proximity detection information about WD2: [0049],[0055]-0056]).

While GAGE teaches transmit information identifying the at least one resource, 
GAGE does not expressively teach:  
……configuration information including a period for transmission of a ProSe discovery messages,  and pattern of subframes in which the ProSe discovery message transmitted;
wherein the ProSe discovery message is transmitted, using the pattern of subframes, from the another UE to the UE, within the period.  

NOVAK, in the same field of endeavor, discloses
……configuration information including a period for transmission of a ProSe discovery messages (==Prox-RS),  and pattern of subframes in which the ProSe discovery message (==Prox-RS) transmitted (see fig. 1: base station sends Prox-RS configuration to UE1 and UE2:  Fig. 8 element 820: ProxRS configuration: [0089]; Prox-RS has duration fields: fig. 9b and subframe pattern fields: Fig 9b: Prox-RS parameters includes, inter alia, period and transmission pattern: [0038]);
wherein the ProSe discovery message is transmitted, using the pattern of subframes, from the another UE to the UE, within the period (UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID once. ..UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID one or more times as directed by the configuration parameters. : [0059]; aforesaid “Prox-RS configuration includes an indication of the UE action in cases where Prox-RS transmission is configured to occur when the UE is in DRX OFF state and in cases where Prox-RS transmission is configured to occur when the UE is in DRX ON state”: ]0061]; [0110]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GAGE to include the above recited limitations as taught by NOVAK in order to  provide maximum proximity detection opportunities for a minimum allocation of resources otherwise in use by the network. (NOVAK: [0110]).


Regarding claim 5, GAGE teaches a user equipment (Fig. 1, Fig. 4: WD2])  for Proximity Services (ProSe) communication (AP 102 controls proximity service communication between WD1 and WD2: [0054]-[0056])  the UE (Fig. 1, Fig. 4: WD2])   comprising; 
a transceiver (Fig. 11: Network Interface: [0233]), and 
at least one processor configured to control the transceiver (Fig. 11: processor: [0233]-[0234]) to: 
receivincluding a ProSe discovery messageand is transmitted  (see Fig. 4: element 402: proximity Signal Assignment from aforesaid AP 102 to WD2: Aforesaid “wireless network 102 sends (at 402) instructions to the wireless device WD2, where the instructions can include a proximity signal assignment to cause the wireless device WD2 to transmit a proximity detection signal [==prose discovery message].”:   [0054]; NOTE: crossed/missed limitation will be addressed by another reference below);
receive the ProSe discovery message  UE,   (Fig. 4, see Proximity detection signal from WD2 to WD1: [0060]).

While GAGE teaches receive, configuration information including  a ProSe discovery messages, ProSe discovery messages is transmitted  , 
GAGE does not expressively teach:  
……configuration information including a period for transmission of a ProSe discovery messages, and a pattern of subframes in which the ProSe discovery messages..  
…ProSe discovery message using the pattern of subframes, from another UE, within the period.

NOVAK, in the same field of endeavor, discloses

……configuration information including a period for transmission of a ProSe discovery messages, and a pattern of subframes in which the ProSe discovery messages (see fig. 1: base station sends Prox-RS configuration to UE1 and UE2:  Fig. 8 element 820: ProxRS configuration: [0089]; Prox-RS has duration fields: fib. 9b and subframe pattern fields: Fig 9b: Prox-RS parameters includes, inter alia, period and transmission pattern: [0038]);  
…ProSe discovery message using the pattern of subframes, from another UE, within the period (UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID once. ..UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID one or more times as directed by the configuration parameters. : [0059]; aforesaid “Prox-RS configuration includes an indication of the UE action in cases where Prox-RS transmission is configured to occur when the UE is in DRX OFF state and in cases where Prox-RS transmission is configured to occur when the UE is in DRX ON state”: ]0061]; [0110]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GAGE to include the above recited limitations as taught by NOVAK in order to  provide maximum proximity detection opportunities for a minimum allocation of resources otherwise in use by the network. (NOVAK: [0110]).

Regarding claim 1, GAGE teaches a method performed by a user equipment (UE) for Proximity Services (ProSe) communication, the method comprising: 
receiving, configuration information including a period for transmission of a ProSe discovery messag and a pattern of subframes in which the ProSe discovery message is transmitted; and receiving the ProSe discovery message using the pattern of subframes, from another UE, within the period  (this claim is interpreted and rejected for the same reason as set forth in claim 5). 

Regarding claim 3, GAGE teaches a method performed by a base station for controlling Proximity Services (ProSe) communication between a user equipment (UE) and another UE, the method comprising:  transmitting, to the UE, configuration information including a period for transmission of  ProSe  discovery messageand a pattern of subframes in which the ProSe discovery messages is transmitted; receiving, from the another UE, a request for allocation of at least one resource for the transmission of the ProSe discovery message; and 
transmitting information identifying the at least one resource, and wherein the ProSe discovery message is transmitted, using the pattern of subframes, from the another UE to the UE, within the period (this claim is interpreted and rejected for the same reason as set forth in claim 7).  


With respect to dependent claims: 
Regarding claim 2, GAGE in view of NOVAK teaches claim 1 as shown above. Furthermore, GAGE teaches, the ProSe discovery message is transmitted to the UE using at least one resource allocated, by the base station, to the another UE, in accordance with a request for the another UE to the base station (the wireless device WD2 can transmit a proximity detection signal 118, which can be detected by the wireless device WD1 for the purpose of determining proximity between the wireless devices WD1 and WD2. In addition, the wireless device WD2 can send advertisement information 120 that can include various items associated with the wireless device WD2, which are usable by the wireless device WD1 for determining whether or not the wireless device WD1 shares a common interest with a wireless device WD2. Note that reference to sharing a common interest between wireless devices can refer to sharing interests of applications of the wireless devices, or interests of users of the wireless devices, and so forth. An "item" of the advertisement information 120 can include any information associated with a wireless device (or an application or user of the wireless device) that may be useable for ascertaining whether wireless devices share a common interest: [0023], [0049]).

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411